Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 05/29/2020 and 08/05/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 05/29/2020, has been accepted for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The claim fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as the invention described in the specification.  In that specification, the inventor or a joint inventor, or for pre-AIA  the applicant has stated “the LIDAR system further comprising a second motor configured a second motor configured to” is not the same as “The deflector is coupled to the motor and is configured to rotate about a rotation axis to deflect the optical beam from the laser source, and/or second polygon deflector that is operatively coupled to the motor”, the statement in claim 5 indicates an invention other than what is being described.
Claims, which are dependent from rejected claims inherit the problems of these claim(s), and are therefore also rejected under 35 U.S.C. 112.
For examination purposes the examiner has assumed that as long as prior art comprises a light source configured to output a first beam and incident the first beam at an angle toward a deflector, then, it can be assumed the device/system will inherently perform the claimed device/apparatus/system, and the claimed limitations would be met.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-11 of U.S. Patent No. 10,754,012 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader/narrower than the claim of the patent.   They correspond as follows:

16/888,003
10,754,012 B2
1
1
2
1
3
1,10
4
1,10
5
4, 10
6
3

16,17
8
7,8
9
7,8
10
7,9,10
11
10
12
10,11
13
19
14
1
15
1
16
6
17
1
18
1,14
19
3
20
6,14

   

The difference between the present application and the patent is that the present application claimed an autonomous vehicle control system, and that/which the structure is symmetrical to the structure recited in claim a light detection and ranging system, and thus anticipated by, or would have been obvious over the claims of the Patent. Further, the present application claimed one or more processors configured to determine at least one of a range to an object or a velocity of the object using a third beam from the object responsive to the second beam; and control operation of the at least one of the steering system or the braking system using the at least one of the range or the velocity, while the Patent claimed detection and ranging system comprising a deflector including a plurality of facets for an optical scanning system  that one of ordinary in the art before the effective filing date of the claimed invention would reasonably recognized provide(s) a prima facie case of either anticipation or obviousness to the need and/or requirement for a processor for determining the range and steering control  of the deflector to create scanning system in the manner set forth in applicant's claim(s).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the claims of the Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the claims of the Patent in the manner set forth in the applicant's present claim(s), since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (2015/0153247 A1).

Regarding claim 1, Cheng discloses a light detection and ranging (LIDAR) system is included in an optical sensor interrogation system (figs. 1-7), comprising: 
a light source (1) configured to output a first beam [par. 0071]; 
a motor a motor driven mirror (9)[par. 0080]; and 
a deflector mirror (8) [par. 0081] configured to be rotated by the motor the motor driven mirror (9) inherently about an axis of rotation, the deflector the mirror (8) comprising a plurality of facets a polygon mirror with multiple facets [par. 0081], inherently a first facet of the plurality of facets defines a first direction, the first facet is included in the polygon mirror with multiple facets comprises a grating is included in the polygon mirror may be and/or is provided with a diffractive optical element [par. 0102] configured to is ability to receive the first beam at an incident angle that is different than the first direction and output a second beam at a deflected angle that is different than the incident angle.
For the purposes of clarity, the functional recitations in the claims (e.g. “configured to” or “adapted to”) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is “adapted to”, “configured to”,  “designed to”, or “operable to” perform a function is not a positive limitation but only requires the ability to so perform and does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04)
As to claims 2-8, 11 and 13, Cheng also discloses a structure that is use in a light detection and ranging (LIDAR) system that is included in an optical sensor interrogation system (figs. 1-7) that is implementing limitations such as, wherein the light source is configured to output the first beam towards the axis of rotation is a light source (1) arranged for emitting light and an optical arrangement arranged for intercepting the light (see abstract)[pars. 00010](claim 2); implicitly  wherein the first direction is orthogonal to at least one of the first facet or the axis of rotation (claim 3)[par. 0081]; wherein the first beam (incident beam) and the second beam (deflection beam) are in a first plane that includes the axis of rotation (claim 4); wherein the motor the motor driven mirror (9) is a first motor, the LIDAR system further comprising a second motor configured to control the light source to adjust the incident angle of the first beam, wherein adjusting the incident angle of the first beam adjusts the deflected angle of the second beam (claim 5); wherein the deflected angle is within ten degrees of the first direction is included in the scanning assembly includes a diffractive optical element and is configured to direct the beam at different angles of incidence onto the diffractive optical element [pars. 0020, 0034 and 0094](claim 6); wherein multiple diffractive optical elements as the polygon mirror [par. 0047] include(s) the grating is a first grating, the first facet comprising a plurality of first gratings including the first grating, the plurality of first facets having a first spacing, and a second facet of the plurality of facets comprises a plurality of second gratings having a second spacing different than the first spacing [pars. 0034, 0046](claim 7); wherein each facet of the plurality of facets defines a respective first direction to be perpendicular to the rotation axis [par. 0047](claim 8); wherein the laser source (1) is configured to output a plurality of first beams including the first beam with an angular spread in a first plane that includes the axis of rotation [pars. 0004, 0024 and 0103] and wherein the deflector is a polygon deflector [pars. 0042, 0047 and 0102](claim 13).

Claim(s) 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al. (2019/0310351 A1).

As to claims 14 and 18, Hughes teaches of an autonomous vehicle control system is included a lidar system (figs. 1-33), comprising: 
a LIDAR system (see abstract) comprising: 
a light source configured to output a first beam (see abstract); and 
a deflector polygon mirror with DOE disposed and can be any suitable DOE/diffractive element [pars. 0134-135], the polygon implicitly comprising a plurality of facets, a first facet of the plurality of facets defines a first direction, the first facet comprises diffractive element is a grating configured to receive the first beam at an incident angle that is different than the first direction and output a second beam at a deflected angle that is different than the incident angle as can be seen in drawing (figs. 2-6A); and at least one of a steering system scanning system (claim 18) or a braking system
one or more processors (controller or processor) configured to: determine at least one of a range to an object or a velocity of the object using a third beam from the object responsive to the second beam; and control operation of an autonomous vehicle (vehicle 550) using the at least one of the range or the velocity [pars. 0079, 0171-172 and 0185-186].
is included a lidar system (figs. 1-33), as such, claim 18 is rejected above as being anticipated by Hughes.
As to claims 15-17, Hughes also discloses a structure that is use in the autonomous vehicle control system that is included in a lidar system (figs. 1-33), that is implementing limitations such as, wherein the light source (12) is configured to output the first beam towards an axis of rotation of the deflector, and the first beam and the second beam are in a first plane that includes the axis of rotation [pars. 0080 and 0109-115] (claim 15); wherein the LIDAR system (10A-E) further comprises: a first motor configured to rotate the deflector about an axis of rotation; and a second motor configured to control the light source to adjust the incident angle of the first beam, wherein adjusting the incident angle of the first beam adjusts the deflected angle of the second beam as can be seen in drawing (fig. 6B)[pars. 0007 and 0013](second motor is included in plurality of motor or motors)(claim 16); and polygon mirror with DOE disposed and can be any suitable DOE/diffractive element [pars. 0134-135], the polygon anticipates limitations such as wherein the grating is a first grating diffraction element disposed on the first polygon facet, the first facet comprising a plurality of first gratings including the first grating, the plurality of first facets having a first spacing, and polygon with diffraction elements includes a second facet of the plurality of facets comprises a plurality of second gratings having a second spacing different than the first spacing (claim 17).
 that is included in a lidar system (figs. 1-33) that is implementing limitations such as, wherein the deflected angle is within ten degrees of the first direction [pars. 0178, and 0190-192) (claim 19); and as can be seen in drawing (fig. 6B)[pars. 0007 and 0013] the system includes second motor that is included in plurality of motor or motors further comprising a motor configured to rotate the deflector to scan an azimuthal field of view of the autonomous vehicle using the second beam (claim 20).





 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2015/0153247 A1) in view of Bauer (2017/0254995 A1).

As to claims 9-10, Cheng teaches of the features of claim 1, comprising multiple diffractive optical elements as the polygon mirror, wherein each facet of the polygon mirror will be incorporated with a diffractive optical element [par. 0047].
Cheng fails to explicitly specify wherein the grating is a blazed grating (claim 9); and wherein the grating is a first grating, the first facet comprising a plurality of first 
Bauer from the same field of endeavor teaches of a blazed grating including a plurality of mirror facets, and the facet surfaces of the mirror facets together form a sawtooth-shaped, "blazed" mirror surface [pars. 0013 and 0080].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen diffractive optical elements in the manner set forth in applicant’s claims 9 and 10, in order to enhance the scanning system interrogation.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2015/0153247 A1) in view of Miner et al. (2019/0101671 A1).

As to claim 12, Cheng teaches of the features of claim 1, comprising multiple diffractive optical elements as the polygon mirror, wherein each facet of the polygon mirror will be incorporated with a diffractive optical element [par. 0047], and a scanning assembly comprise a multi-facet rotating or vibrating mirror or a resonant scanner[par. 0026].
Cheng fails to explicitly specify the LIDAR system further comprising a galvanometer configured to control the incident angle of the first beam.
However having a galvanometer configured to control the incident angle of the first beam is well known in the art, as evidence by Miner [par. 0005] in order to direct light in a controlled manner at high speeds.


Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art light detection and ranging (LIDAR) system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886